               Case 18-16659-LMI       Doc 106     Filed 05/07/19    Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division
                                  www.flsb.uscourts.gov

In re:                                           Case No. 18-16659-BKC-LMI

YURI LYUBARSKY AND                               Chapter 7
OLGA LYUBARSKY,

      Debtors.
___________________________________/

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Response in Opposition to

Supplemental Brief in Support of Motion for Sanctions [ECF No. 105], was served on May 7,

2019 to all parties on the list to receive e-mail notice/service for this case, via the Notice of

Electronic Filing (which is incorporated herein by reference) and via U.S. Mail on May 7, 2019 to

Yuri Lyubarsky and Olga Lyubarsky, 375 Poinciana Island Dr Unit 1135 North Miami Beach, FL

33160; Eric Rayz, 1051 County Line Rd., Suite A, Huntington Valley, PA 19006; and Synchrony

Bank, PRA Receivables Management, LLC, c/o Valerie Smith, PO Box 41021, Norfolk, VA

23541; Gary Seitz 8 Penn Center #1901 1628 JFK Blvd. Philadelphia, PA 19103.

         Dated: May 7, 2019                         LEIDERMAN SHELOMITH ALEXANDER
                                                    + SOMODEVILLA, PLLC
                                                    2699 Stirling Road, Suite C401
                                                    Ft. Lauderdale, Florida 33312
                                                    Telephone: (954) 920-5355
                                                    Facsimile: (954) 920-5371

                                                    By:__________/s/_____________
                                                          FELIPE PLECHAC-DIAZ
                                                          Florida Bar No. 0105483
                                                          fpd@lsaslaw.com
